DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13-14 of U.S. Patent No. US 9,594,112 in view of Nimmersjo (US 4,731,689, Nimmersjo ‘689). Both the instant application Claims 1-2, and corresponding method claims 12-13 and Patent Claims 1 and corresponding method 13 disclose a system and a method configured to detect a fault in a multiple-phase electric power delivery system comprising a data acquisition subsystem, an incremental quantities subsystem, a fault detection subsystem, a protective action subsystem, and a direction/directional subsystem, except for the minor variations in the recitation of the limitations of the fault detection subsystem in that the Patent Claims does not specifically recite the limitations of the fault detection subsystem to include incremental quantities for each phase for determining fault type, for determining faulted phase, for calculating a faulted phase, for determining fault condition for the faulted phase as recited in the instant application claims.  

an incremental quantities subsystem configured to calculate an incremental quantities for each phase based on the plurality of representations of electrical conditions associated with the at least a portion of the multiple-phase electric power delivery system (comprising 2-7, 8-13, Figure 10); 
a fault detection subsystem configured to: 
obtain the incremental quantities for each phase from the incremental quantities subsystem (incremental quantities for each phase at output of 8-13, Figure 10); 
compare the incremental quantities for each phase from the incremental quantities subsystem (comprising 15, 16, Figure 10); 
determine a fault type based on the comparison of the incremental quantities; determine a faulted phase based on the determined fault type (determining fault types such as single-phase, phase-to-phase based on incremental current and voltage quantities, Abstract, Column 3, line 37-44, 57-68, Column 4, lines 3-14); 
calculate a fault condition for the faulted phase using the plurality of representations of electrical conditions (equations relating voltage and current, for example, equations 7-12, Column 4, line 63-Column 5, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fault detection subsystem including 
Claim 3 of the instant application is recited in Claim 2 of the Patent claim.
Claim 14 of the instant application is recited in Claim 13 of the Patent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 9 recites, “the comparing of incremental quantities comprises comparing operating quantities” and recited “operating quantities” are not limited or defined.  For examination purposes, and quantity which includes one or more of the incremental quantities being considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimmersjo (US 4,731,689, Nimmersjo ‘689).  Regarding Claim 1, Nimmersjo ‘689 discloses a system configured to detect a fault in a multiple-phase electric power delivery system (Figure 10), comprising: a data acquisition subsystem configured to receive a plurality of representations of electrical conditions associated with at least a portion of the multiple-phase electric power delivery system (comprising 2-7, Figure 10); 
an incremental quantities subsystem configured to calculate an incremental quantities for each phase based on the plurality of representations of electrical conditions associated with the at least a portion of the multiple-phase electric power delivery system (comprising 2-7, 8-13, Figure 10); 
a fault detection subsystem configured to: 
obtain the incremental quantities for each phase from the incremental quantities subsystem (incremental quantities for each phase at output of 8-13, Figure 10); 
compare the incremental quantities for each phase from the incremental quantities subsystem (comprising 15, 16, Figure 10); 

calculate a fault condition for the faulted phase using the plurality of representations of electrical conditions (equations relating voltage and current, for example, equations 7-12, Column 4, line 63-Column 5, line 12);
declare a fault based on the calculated fault condition (equations relating incremental voltage quantity, and incremental current quantity for declaring fault, Column 5, lines 50-Column 8, line 44), and 
a protective action subsystem configured to implement a protective action based on the declaration of the fault (Column 9, lines 47-53, “…requisite measures for disconnection are initiated, e.g., sending a trip signal to the opposite station", Column 9, lines 60-66). 
Regarding Claim 2, Nimmersjo ‘689 discloses the system of Claim 1, further comprising a directional subsystem configured to determine a direction to the fault (Abstract, Column 6, lines 1-2).
Regarding Claim 4, Nimmersjo ‘689 discloses the system of Claim 1, wherein the fault type comprises a phase-to-ground fault (Column 4, lines 3-14, “…..This invention relates to a method for checking and evaluating changes in the control voltages in the event of a fault for directional detection and phase selection, i.e. for determining a faulty phase or faulty phases.  …… a single-phase fault occurs, say in phase R, no change in 
Regarding Claim 5, Nimmersjo ‘689 discloses the system of Claim 4, wherein the faulted phase comprises a phase from the multiple-phase electric power delivery system associated with an incremental quantity greater than the incremental quantities associated with remaining phases of the multiple-phase electric power delivery system (Column 4, lines 8-14, “…..If, for example, a single-phase fault occurs, say in phase R, no change in the voltage between S and T is obtained…..“).
Regarding Claim 6, Nimmersjo ‘689 discloses the system of Claim 1, wherein the fault type comprises a phase-to-phase fault (Column 6, lines 3-25, equations 22-23).
Regarding Claim 7, Nimmersjo ‘689 discloses the system of Claim 6, wherein the comparing of the incremental quantities comprises comparing of differences between incremental quantities of a first set of two phases with differences between incremental quantities of a second set of two phases (Column 6, lines 3-25, equations 22-23).
Regarding Claim 8, Nimmersjo ‘689 discloses the system of Claim 7, wherein the faulted phases comprise the set of two phases associated with the greater difference (Column 6, lines 3-25, equations 22-23).
Regarding Claim 9, Nimmersjo ‘689 discloses the system of Claim 1, wherein the comparing of incremental quantities comprises comparing operating quantities (Equations 20-27, Column 5, line 50 – Column 7, line 20).
Regarding Claim 10, Nimmersjo ‘689 discloses the system of Claim 1, wherein the incremental quantities comprise incremental voltage quantities (incremental/delta values corresponding to Up and Uq for each phase at the output of 8-13, Figure 10).
Claim 11, Nimmersjo ‘689 discloses the system of Claim 1, wherein the incremental quantities comprise incremental current quantities (incremental/delta values corresponding to phase currents IR, IS, IT, Figure 10).
Claims 12-13, 15-16, 17-19, 20 recite a method corresponding to the system of Claims 1-2, 10-11, 4-6, 7-8 combined respectively. Therefore, Claims 12-13, 15-16, 17-19 are rejected at least for the same reasons as for Claims 1-2, 10-11, 4-6 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nimmersjo (US 4,731,689, Nimmersjo ‘689) in view of Lieberman (Us 4,351,011).
Regarding Claim 3, Nimmersjo ‘689 discloses the system of Claim 2, wherein the direction to the fault is determined based on an operating signal determined based on 
Liberman discloses a system configured to detect a fault in an electric power delivery system (Directional wave detector apparatus, Figures 1-2, Abstract) comprising detecting direction and distance of fault using incremental voltage and current measurements (Column 1, line 51- Column 2, line 2, lines 26-64) and determining direction to a fault based on an operating signal determined based on an operating signal determined based on the product of the incremental voltage quantity, and the incremental current quantity (incremental current ∆i, incremental voltage ∆u and integral product ∫∆i. ∫∆u in the determination fault direction, Column 2, lines 12-64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the operating signal in the system of Nimmersjo ‘689, determined based on a product of the incremental voltage quantity and the incremental current quantity as taught by Liberman, such that the sign of the instantaneous power or energy (instead of treating incremental voltage and incremental current separately) can be used to determine the direction of direction of fault.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michel (US 4,626,772) discloses a relay device and fault detection determination including both inductive and resistive components of the line/conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 4/09/2021